Exhibit 10.26

Modification to Terms of Employment for Joseph J. Troy

December 30, 2012

Dear Joe,

To ensure continued compliance with Section 409A of the Internal Revenue Code,
the following will modify your Employment Agreement dated July 16, 2010 (the
“Employment Agreement”) with Quality Distribution, Inc. (the “Company”) as
follows, effective as of the date hereof:

 

1. Subsection 4.2.2 is amended by deleting the last sentence thereof and by
substituting the following:

Such annual cash bonus shall be paid in a lump sum in the year following the
year in which the Termination Date occurs and at the same time such annual cash
bonuses are normally paid to similarly situated employees of the Company.

2. Subsection 4.2.3 is amended substituting the following for paragraph
(i) thereof and by deleting the last sentence thereof:

(i) an annual cash bonus at target prorated from the first day of such fiscal
year through the Termination Date to be paid in the year following the year in
which the Termination Date occurs and at the same time annual cash bonuses are
normally paid to similarly situated employees of the Company;

 

3. A new subsection 4.3.2 shall be added to Section 4.3 as follows:

4.3.2 The payments and benefits set forth in Section 4.2.3 shall be made or
begin, as applicable, within the 45-day period immediately following the
Termination Date, provided that Employee has delivered an executed copy of the
general release agreement described above and the seven (7) day statutory period
during which Employee may revoke such general release agreement has expired
before such 45th day. If such 45-day period begins in one calendar year and ends
in another, then any payments or benefits that are subject to Internal Revenue
Code Section 409A (“Section 409A”) shall be made or provided in the later
calendar year.

 

4. A new Section 20 shall be added to the end of the Employment Agreement as
follows:

20. Section 409A.

This Agreement shall be interpreted, administered and construed to reflect the
intent of the parties that all aspects of the Agreement shall, to the extent
subject to Section 409A, comply with Section 409A and any regulations and other
binding guidance thereunder and to avoid any adverse tax result thereunder. All
payments under this Agreement are deemed to be a separate payment for purposes
of Section 409A of the Code, and the right to a series of installment payments
shall be treated as the right to a series of separate payments. If, and only if
required by law, the Company shall not pay any amount or provide any benefit
under Section 4.2 until the first day of the seventh (7th) month following the
Termination Date, at which time all payments



--------------------------------------------------------------------------------

that would have otherwise been made since the Termination Date shall be made.
Neither the Company nor any of its Affiliates makes or has made any
representation, warranty, or guarantee of any federal, state, or local tax
consequences with respect to the entitlement or receipt of any benefit or
payment hereunder, including but not limited to, under Section 409A of the Code,
and Employee is solely responsible for all taxes, penalties and interest that
may result from his receipt of the amounts payable under this Agreement.

The Company requests your signature below and your subsequent delivery of this
letter agreement to the Company to evidence confirmation of your understanding
of, and agreement to, the above-described changes to the terms of your
employment as of December 30, 2012.

 

QUALITY DISTRIBUTION, INC. By:   /s/ Gary R. Enzor  

Gary R. Enzor

Chief Executive Officer

Agreed to and accepted as of the date first written above.

 

By:   /s/ Joseph J. Troy   Joseph J. Troy